Exhibit 10.3

EASTERLY GOVERNMENT PROPERTIES, INC.

2015 EQUITY INCENTIVE PLAN

 

SECTION 1. GENERAL PURPOSE OF THE PLAN; DEFINITIONS

The name of the plan is the Easterly Government Properties, Inc. 2015 Equity
Incentive Plan (the “2015 Equity Incentive Plan”). The purpose of the 2015
Equity Incentive Plan is to encourage and enable the officers, employees,
Non-Employee Directors and Consultants of Easterly Government Properties, Inc.,
a Maryland corporation (the “Company”), Easterly Government Properties, L.P., a
Delaware limited partnership (the “Operating Partnership”) and their
Subsidiaries upon whose judgment, initiative and efforts the Company largely
depends for the successful conduct of its business to acquire a proprietary
interest in the Company. It is anticipated that providing such persons with a
direct stake in the Company’s welfare will assure a closer identification of
their interests with those of the Company and its stockholders, thereby
stimulating their efforts on the Company’s behalf and strengthening their desire
to remain with the Company.

The following terms shall be defined as set forth below:

“Act” means the Securities Act of 1933, as amended, and the rules and
regulations thereunder.

“Administrator” means either the Board or the compensation committee of the
Board or a similar committee performing the functions of the compensation
committee and which is comprised of not less than two Non-Employee Directors who
are independent.

“Award” or “Awards,” except where referring to a particular category of grant
under the 2015 Equity Incentive Plan, shall include Incentive Stock Options,
Non-Qualified Stock Options, Stock Appreciation Rights, Restricted Stock Units,
Restricted Stock Awards, Unrestricted Stock Awards, Cash-Based Awards,
Performance Share Awards, Dividend Equivalent Rights and Other Equity-Based
Awards contemplated herein.

“Award Certificate” means a written or electronic document setting forth the
terms and provisions applicable to an Award granted under the 2015 Equity
Incentive Plan. Each Award Certificate is subject to the terms and conditions of
the 2015 Equity Incentive Plan.

“Board” means the Board of Directors of the Company.

“Cash-Based Award” means an Award entitling the recipient to receive a
cash-denominated payment.

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
Code, and related rules, regulations and interpretations.

“Consultant” means any natural person that provides bona fide services to the
Company, and such services are not in connection with the offer or sale of
securities in a capital-raising transaction and do not directly or indirectly
promote or maintain a market for the Company’s securities.



--------------------------------------------------------------------------------

“Covered Employee” means an employee who is a “Covered Employee” within the
meaning of Section 162(m) of the Code.

“Dividend Equivalent Right” means an Award entitling the grantee to receive
credits based on cash dividends that would have been paid on the shares of Stock
specified in the Dividend Equivalent Right (or other award to which it relates)
if such shares had been issued to and held by the grantee.

“Effective Date” means the date of the IPO as set forth in Section 22.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder.

“Fair Market Value” of the Stock on any given date means the fair market value
of the Stock determined in good faith by the Administrator; provided, however,
that if the Stock is listed on the New York Stock Exchange or another national
securities exchange, Fair Market Value means the closing price of the Stock on
the primary exchange on which the Stock is listed on the date of determination;
provided that, if there are no trades in the Stock on such date, Fair Market
Value means the closing price of the Stock on such primary exchange on the last
date preceding such date for which there was at least one trade in the Stock;
provided further, however, that if the date for which Fair Market Value is
determined is the first day when trading prices for the Stock are reported on a
national securities exchange, the Fair Market Value shall be the “Price to the
Public” (or equivalent) set forth on the cover page for the final prospectus
relating to the Company’s IPO.

“Full Value Award” means an Award under the 2015 Equity Incentive Plan other
than an Option, a Stock Appreciation Right or an Award with similar economics to
an Option.

“Incentive Stock Option” means any Stock Option designated and qualified as an
“incentive stock option” as defined in Section 422 of the Code.

“IPO” means the consummation of the first underwritten, firm commitment public
offering pursuant to an effective registration statement under the Act covering
the offer and sale by the Company of its equity securities, or such other event
as a result of or following which the Stock shall be publicly held.

“Non-Employee Director” means a member of the Board who is not also an employee
of the Company, the Operating Partnership or any Subsidiary.

“Non-Qualified Stock Option” means any Stock Option that is not an Incentive
Stock Option.

“Operating Partnership” means Easterly Government Properties, L.P., a Delaware
limited partnership.

 

2



--------------------------------------------------------------------------------

“Option” or “Stock Option” means any option to purchase shares of Stock granted
pursuant to Section 5.

“Performance-Based Award” means any Restricted Stock Award, Award of Restricted
Stock Units, Performance Share Award or Cash-Based Award granted to a Covered
Employee that is intended to qualify as “performance-based compensation” under
Section 162(m) of the Code and the regulations promulgated thereunder.

“Performance Criteria” means the criteria that the Administrator selects for
purposes of establishing the Performance Goal or Performance Goals for an
individual for a Performance Cycle. The Performance Criteria (which shall be
applicable to the organizational level specified by the Administrator,
including, but not limited to, the Company or a unit, division, group, or
Subsidiary of the Company) that will be used to establish Performance Goals are
limited to the following: total shareholder return, net income (loss) (either
before or after interest, taxes, depreciation and/or amortization), changes in
the market price of the Stock, funds from operations or similar measure, sales
or revenue, acquisitions or strategic transactions, operating income, return on
capital, assets, equity, or investment, occupancy rates, expense, margins,
earnings (loss) per share of Stock, market share, any of which may be measured
either in absolute terms or as compared to any incremental increase or as
compared to results of a peer group. The Administrator may appropriately adjust
any evaluation performance under a Performance Criterion to exclude any of the
following events that occurs during a Performance Cycle: (i) asset write-downs
or impairments, (ii) litigation or claim judgments or settlements, (iii) the
effect of changes in tax law, accounting principles or other such laws or
provisions affecting reporting results, (iv) accruals for reorganizations and
restructuring programs, (v) any extraordinary non-recurring items, including
those described in the Financial Accounting Standards Board’s authoritative
guidance and/or in management’s discussion and analysis of financial condition
of operations appearing the Company’s annual report to stockholders for the
applicable year, and (vi) any other extraordinary items adjusted from the
Company U.S. GAAP results.

“Performance Cycle” means one or more periods of time, which may be of varying
and overlapping durations, as the Administrator may select, over which the
attainment of one or more Performance Criteria will be measured for the purpose
of determining a grantee’s right to and the payment of a Restricted Stock Award,
Restricted Stock Units, Performance Share Award or Cash-Based Award, the vesting
and/or payment of which is subject to the attainment of one or more Performance
Goals. Each such period shall not be less than 12 months.

“Performance Goals” means, for a Performance Cycle, the specific goals
established in writing by the Administrator for a Performance Cycle based upon
the Performance Criteria.

“Performance Share Award” means an Award entitling the recipient to acquire
shares of Stock upon the attainment of specified Performance Goals.

“Restricted Shares” means the shares of Stock underlying a Restricted Stock
Award that remain subject to a risk of forfeiture or the Company’s right of
repurchase.

 

3



--------------------------------------------------------------------------------

“Restricted Stock Award” means an Award of shares of Stock subject to such
restrictions and conditions as the Administrator may determine at the time of
grant.

“Restricted Stock Units” means an Award of stock units subject to such
restrictions and conditions as the Administrator may determine at the time of
grant.

“Sale Event” shall mean (i) the sale of all or substantially all of the assets
of the Company on a consolidated basis to an unrelated person or entity, (ii) a
merger, reorganization or consolidation pursuant to which the holders of the
Company’s outstanding voting power and outstanding stock immediately prior to
such transaction do not own a majority of the outstanding voting power and
outstanding stock or other equity interests of the resulting or successor entity
(or its ultimate parent, if applicable) immediately upon completion of such
transaction, (iii) the sale of all of the Stock of the Company to an unrelated
person or entity, or group thereof acting in concert, or (iv) any other
transaction in which the owners of the Company’s outstanding voting power
immediately prior to such transaction do not own at least a majority of the
outstanding voting power of the Company or any successor entity immediately upon
completion of the transaction.

“Sale Price” means the value as determined by the Administrator of the
consideration payable, or otherwise to be received by stockholders, per share of
Stock pursuant to a Sale Event.

“Section 409A” means Section 409A of the Code and the regulations and other
guidance promulgated thereunder.

“Stock” means the Common Stock, par value $0.01 per share, of the Company,
subject to adjustments pursuant to Section 3.

“Stock Appreciation Right” means an Award entitling the recipient to receive
shares of Stock having a value equal to the excess of the Fair Market Value of
the Stock on the date of exercise over the exercise price of the Stock
Appreciation Right multiplied by the number of shares of Stock with respect to
which the Stock Appreciation Right shall have been exercised.

“Subsidiary” means any corporation or other entity (other than the Company) in
which the Company has at least a 50 percent interest, either directly or
indirectly.

“Ten Percent Owner” means an employee who owns or is deemed to own (by reason of
the attribution rules of Section 424(d) of the Code) more than 10 percent of the
combined voting power of all classes of stock of the Company or any parent or
subsidiary corporation.

“Units” means units of partnership interest, including one or more classes of
profits interests in the Operating Partnership.

“Unrestricted Stock Award” means an Award of shares of Stock free of any
restrictions.

 

4



--------------------------------------------------------------------------------

SECTION 2. ADMINISTRATION OF PLAN; ADMINISTRATOR AUTHORITY TO SELECT GRANTEES
AND DETERMINE AWARDS

(a) Administration of 2015 Equity Incentive Plan. The 2015 Equity Incentive Plan
shall be administered by the Administrator.

(b) Powers of Administrator. The Administrator shall have the power and
authority to grant Awards consistent with the terms of the 2015 Equity Incentive
Plan, including the power and authority:

(i) to select the individuals to whom Awards may from time to time be granted;

(ii) to determine the time or times of grant, and the extent, if any, of
Incentive Stock Options, Non-Qualified Stock Options, Stock Appreciation Rights,
Restricted Stock Awards, Restricted Stock Units, Unrestricted Stock Awards,
Cash-Based Awards, Performance Share Awards, Dividend Equivalent Rights and
Units, or any combination of the foregoing, granted to any one or more grantees;

(iii) to determine the number of shares of Stock or, in the case of a Cash-Based
Award, the amount of cash, to be covered by any Award;

(iv) to determine and, subject to Section 19, modify from time to time the terms
and conditions, including restrictions, not inconsistent with the terms of the
2015 Equity Incentive Plan, of any Award, which terms and conditions may differ
among individual Awards and grantees, and to approve the forms of Award
Certificates;

(v) to accelerate at any time the exercisability or vesting of all or any
portion of any Award;

(vi) subject to the provisions of Section 5(c), to extend at any time the period
in which Stock Options may be exercised; and

(vii) at any time to adopt, alter and repeal such rules, guidelines and
practices for administration of the 2015 Equity Incentive Plan and for its own
acts and proceedings as it shall deem advisable; to interpret the terms and
provisions of the 2015 Equity Incentive Plan and any Award (including related
written instruments); to make all determinations it deems advisable for the
administration of the 2015 Equity Incentive Plan; to decide all disputes arising
in connection with the 2015 Equity Incentive Plan; and to otherwise supervise
the administration of the 2015 Equity Incentive Plan.

All decisions and interpretations of the Administrator made in good faith shall
be binding on all persons, including the Company and 2015 Equity Incentive Plan
grantees.

(c) Delegation of Authority to Grant Awards. Subject to applicable law, the
Administrator, in its discretion, may delegate to the Chief Executive Officer of
the Company all or part of the Administrator’s authority and duties with respect
to the granting of Awards to employees who are (i) not subject to the reporting
and other provisions of Section 16 of the

 

5



--------------------------------------------------------------------------------

Exchange Act and (ii) not Covered Employees. Any such delegation by the
Administrator shall include a limitation as to the amount of Awards that may be
granted during the period of the delegation and shall contain guidelines as to
the determination of the exercise price and the vesting criteria. The
Administrator may revoke or amend the terms of a delegation at any time but such
action shall not invalidate any prior actions of the Administrator’s delegate or
delegates that were consistent with the terms of the 2015 Equity Incentive Plan.

(d) Award Certificate. Awards under the 2015 Equity Incentive Plan shall be
evidenced by Award Certificates that set forth the terms, conditions and
limitations for each Award which may include, without limitation, the term of an
Award and the provisions applicable in the event employment or service
terminates.

(e) Indemnification. Neither the Board nor the Administrator, nor any member of
either or any delegate thereof, shall be liable for any act, omission,
interpretation, construction or determination made in good faith in connection
with the 2015 Equity Incentive Plan, and the members of the Board and the
Administrator (and any delegate thereof) shall be entitled in all cases to
indemnification and reimbursement by the Company in respect of any claim, loss,
damage or expense (including, without limitation, reasonable attorneys’ fees)
arising or resulting therefrom to the fullest extent permitted by law and/or
under the Company’s articles or bylaws or any directors’ and officers’ liability
insurance coverage which may be in effect from time to time and/or any
indemnification agreement between such individual and the Company.

(f) Foreign Award Recipients. Notwithstanding any provision of the 2015 Equity
Incentive Plan to the contrary, in order to comply with the laws in other
countries in which the Company and its Subsidiaries operate or have employees or
other individuals eligible for Awards, the Administrator, in its sole
discretion, shall have the power and authority to: (i) determine which
Subsidiaries shall be covered by the 2015 Equity Incentive Plan; (ii) determine
which individuals outside the United States are eligible to participate in the
2015 Equity Incentive Plan; (iii) modify the terms and conditions of any Award
granted to individuals outside the United States to comply with applicable
foreign laws; (iv) establish subplans and modify exercise procedures and other
terms and procedures, to the extent the Administrator determines such actions to
be necessary or advisable (and such subplans and/or modifications shall be
attached to this 2015 Equity Incentive Plan as appendices); provided, however,
that no such subplans and/or modifications shall increase the share limitations
contained in Section 3(a) hereof; and (v) take any action, before or after an
Award is made, that the Administrator determines to be necessary or advisable to
obtain approval or comply with any local governmental regulatory exemptions or
approvals. Notwithstanding the foregoing, the Administrator may not take any
actions hereunder, and no Awards shall be granted, that would violate the
Exchange Act or any other applicable United States securities law, the Code, or
any other applicable United States governing statute or law.

 

SECTION 3. STOCK ISSUABLE UNDER THE 2015 EQUITY INCENTIVE PLAN; MERGERS;
SUBSTITUTION

(a) Stock Issuable. Subject to the provisions of this Section 3(a) or any
adjustment as provided in Section 3(b), Awards may be granted under the 2015
Equity Incentive Plan with respect to 2,273,959 shares of Stock (the “Share
Maximum”). For purposes of this limitation,

 

6



--------------------------------------------------------------------------------

the shares of Stock underlying any Awards that are forfeited, canceled, expired
or otherwise terminated (other than by exercise) shall be added back to the
shares of Stock available for issuance under the 2015 Equity Incentive Plan,
including (i) shares tendered or held back upon exercise of an Option or
settlement of an Award to cover the exercise price or tax withholding, and
(ii) shares subject to a Stock Appreciation Right that are not issued in
connection with the stock settlement of the Stock Appreciation Right upon
exercise thereof. Subject to such overall limitation and any adjustment as
provided in Section 3(b), the maximum aggregate number of shares of Stock that
may be issued in the form of Incentive Stock Options shall not exceed the Share
Maximum and Stock Options or Stock Appreciation Rights with respect to no more
than the Share Maximum shares of Stock may be granted to any one individual
grantee during any one calendar year period. The shares available for issuance
under the 2015 Equity Incentive Plan may be authorized but unissued shares of
Stock or shares of Stock reacquired by the Company.

(b) Changes in Stock. Subject to Section 3(c) hereof, if, as a result of any
reorganization, recapitalization, reclassification, stock dividend, stock split,
reverse stock split or other similar change in the Company’s capital stock, the
outstanding shares of Stock are increased or decreased or are exchanged for a
different number or kind of shares or other securities of the Company, or
additional shares or new or different shares or other securities of the Company
or other non-cash assets are distributed with respect to such shares of Stock or
other securities, or, if, as a result of any merger or consolidation, sale of
all or substantially all of the assets of the Company, the outstanding shares of
Stock are converted into or exchanged for securities of the Company or any
successor entity (or a parent or subsidiary thereof), the Administrator shall
make an appropriate or proportionate adjustment in (i) the maximum number of
shares of Stock available for issuance under the 2015 Equity Incentive Plan,
including the maximum number of shares that may be issued in the form of
Incentive Stock Options, (ii) the number of Stock Options or Stock Appreciation
Rights that can be granted to any one individual grantee and the maximum number
of shares that may be granted under a Performance-Based Award, (iii) the number
and kind of shares or other securities subject to any then outstanding Awards
under the 2015 Equity Incentive Plan, (iv) the repurchase price, if any, per
share subject to each outstanding Restricted Stock Award, and (v) the exercise
price for each share subject to any then outstanding Stock Options and Stock
Appreciation Rights under the 2015 Equity Incentive Plan, without changing the
aggregate exercise price (i.e., the exercise price multiplied by the number of
Stock Options and Stock Appreciation Rights) as to which such Stock Options and
Stock Appreciation Rights remain exercisable. The Administrator shall also make
equitable or proportionate adjustments in the number of shares subject to
outstanding Awards and the exercise price and the terms of outstanding Awards to
take into consideration cash dividends paid other than in the ordinary course or
any other extraordinary corporate event. The adjustment by the Administrator
shall be final, binding and conclusive absent manifest error. No fractional
shares of Stock shall be issued under the 2015 Equity Incentive Plan resulting
from any such adjustment, but the Administrator in its discretion may make a
cash payment in lieu of fractional shares.

(c) Mergers and Other Transactions. Except as the Administrator may otherwise
specify with respect to particular Awards in the relevant Award Certificate, in
the case of and subject to the consummation of a Sale Event, the parties thereto
may cause the assumption or continuation of Awards theretofore granted by the
successor entity, or the substitution of such Awards with new Awards of the
successor entity or parent thereof, with appropriate adjustment

 

7



--------------------------------------------------------------------------------

as to the number and kind of shares and, if appropriate, the per share exercise
prices, as such parties shall agree. To the extent the parties to such Sale
Event do not provide for the assumption, continuation or substitution of Awards,
all Options and Stock Appreciation Rights that are not exercisable immediately
prior to the effective time of the Sale Event shall become fully exercisable as
of the effective time of the Sale Event, all other Awards with time-based
vesting conditions or restrictions shall become fully vested and nonforfeitable
as of the effective time of the Sale Event and all Awards with conditions and
restrictions relating to the attainment of performance goals shall become vested
and nonforfeitable in connection with a Sale Event to the extent specified in
the relevant Award Agreement, and upon the effective time of the Sale Event, the
2015 Equity Incentive Plan and all outstanding Awards granted hereunder shall
terminate. In the event of such termination, (i) the Company shall have the
option (in its sole discretion) to make or provide for a cash payment to the
grantees holding Options and Stock Appreciation Rights, in exchange for the
cancellation thereof, in an amount equal to the excess, if any, of (A) the Sale
Price multiplied by the number of shares of Stock subject to outstanding Options
and Stock Appreciation Rights (to the extent then exercisable at prices not in
excess of the Sale Price) over (B) the aggregate exercise price of all such
outstanding Options and Stock Appreciation Rights; or (ii) each grantee shall be
permitted, within a specified period of time prior to the consummation of the
Sale Event as determined by the Administrator, to exercise all outstanding
Options and Stock Appreciation Rights (to the extent then exercisable) held by
such grantee.

(d) Substitute Awards. The Administrator may grant Awards under the 2015 Equity
Incentive Plan in substitution for stock and stock based awards held by
employees, directors or other key persons of another corporation in connection
with the merger or consolidation of the employing corporation with the Company
or a Subsidiary or the acquisition by the Company or a Subsidiary of property or
stock of the employing corporation. The Administrator may direct that the
substitute awards be granted on such terms and conditions as the Administrator
considers appropriate in the circumstances. Any substitute Awards granted under
the 2015 Equity Incentive Plan shall not count against the share limitation set
forth in Section 3(a).

 

SECTION 4. ELIGIBILITY

Grantees under the 2015 Equity Incentive Plan will be such full or part-time
officers and other employees, Non-Employee Directors and key persons (including
Consultants) of the Company and its Subsidiaries as are selected from time to
time by the Administrator in its sole discretion.

 

SECTION 5. STOCK OPTIONS

(a) Award of Stock Options. The Administrator may grant Stock Options under the
2015 Equity Incentive Plan. Any Stock Option granted under the 2015 Equity
Incentive Plan shall be in such form as the Administrator may from time to time
approve.

Stock Options granted under the 2015 Equity Incentive Plan may be either
Incentive Stock Options or Non-Qualified Stock Options. Incentive Stock Options
may be granted only to employees of the Company or any Subsidiary that is a
“subsidiary corporation” within the meaning of Section 424(f) of the Code. To
the extent that any Option does not qualify as an Incentive Stock Option, it
shall be deemed a Non-Qualified Stock Option.

 

8



--------------------------------------------------------------------------------

Stock Options granted pursuant to this Section 5 shall be subject to the
following terms and conditions and shall contain such additional terms and
conditions, not inconsistent with the terms of the 2015 Equity Incentive Plan,
as the Administrator shall deem desirable. If the Administrator so determines,
Stock Options may be granted in lieu of cash compensation at the optionee’s
election, subject to such terms and conditions as the Administrator may
establish.

(b) Exercise Price. The exercise price per share for the Stock covered by a
Stock Option granted pursuant to this Section 5 shall be determined by the
Administrator at the time of grant but shall not be less than 100 percent of the
Fair Market Value on the date of grant. In the case of an Incentive Stock Option
that is granted to a Ten Percent Owner, the exercise price per share of such
Incentive Stock Option shall be not less than 110 percent of the Fair Market
Value on the grant date.

(c) Option Term. The term of each Stock Option shall be fixed by the
Administrator, but no Stock Option shall be exercisable more than ten years
after the date the Stock Option is granted. In the case of an Incentive Stock
Option that is granted to a Ten Percent Owner, the term of such Stock Option
shall be no more than five years from the date of grant.

(d) Exercisability; Rights of a Stockholder. Stock Options shall become
exercisable at such time or times, whether or not in installments, as shall be
determined by the Administrator at or after the grant date. The Administrator
may at any time accelerate the exercisability of all or any portion of any Stock
Option. An optionee shall have the rights of a stockholder only as to shares
acquired upon the exercise of a Stock Option and not as to unexercised Stock
Options.

(e) Method of Exercise. Stock Options may be exercised in whole or in part, by
giving written or electronic notice of exercise to the Company, specifying the
number of shares to be purchased. Payment of the purchase price may be made by
one or more of the following methods to the extent provided in the Option Award
Certificate:

(i) In cash, by certified or bank check or other instrument acceptable to the
Administrator;

(ii) Through the delivery (or attestation to the ownership) of shares of Stock
owned by the optionee and that are not then subject to restrictions under any
Company plan. Such surrendered shares shall be valued at Fair Market Value on
the exercise date;

(iii) By the optionee delivering to the Company a properly executed exercise
notice together with irrevocable instructions to a broker to promptly deliver to
the Company cash or a check payable and acceptable to the Company for the
purchase price; provided that in the event the optionee chooses to pay the
purchase price as so provided, the optionee and the broker shall comply with
such procedures and enter into such agreements of indemnity and other agreements
as the Administrator shall reasonably prescribe as a condition of such payment
procedure; or

(iv) With respect to Stock Options that are not Incentive Stock Options, by a
“net exercise” arrangement pursuant to which the Company will reduce the number
of shares of Stock issuable upon exercise by the largest whole number of shares
with a Fair Market Value that does not exceed the aggregate exercise price.

 

9



--------------------------------------------------------------------------------

Payment instruments will be received subject to collection. The transfer to the
optionee on the records of the Company or of the transfer agent of the shares of
Stock to be purchased pursuant to the exercise of a Stock Option will be
contingent upon receipt from the optionee (or a purchaser acting in his stead in
accordance with the provisions of the Stock Option) by the Company of the full
purchase price for such shares and the fulfillment of any other requirements
contained in the Option Award Certificate or applicable provisions of laws
(including the satisfaction of any withholding taxes that the Company is
obligated to withhold with respect to the optionee). In the event an optionee
chooses to pay the purchase price by previously-owned shares of Stock through
the attestation method, the number of shares of Stock transferred to the
optionee upon the exercise of the Stock Option shall be net of the number of
attested shares. In the event that the Company establishes, for itself or using
the services of a third party, an automated system for the exercise of Stock
Options, such as a system using an internet website or interactive voice
response, then the paperless exercise of Stock Options may be permitted through
the use of such an automated system.

(f) Annual Limit on Incentive Stock Options. To the extent required for
“incentive stock option” treatment under Section 422 of the Code, the aggregate
Fair Market Value (determined as of the time of grant) of the shares of Stock
with respect to which Incentive Stock Options granted under this 2015 Equity
Incentive Plan and any other plan of the Company or its parent and subsidiary
corporations become exercisable for the first time by an optionee during any
calendar year shall not exceed $100,000. To the extent that any Stock Option
exceeds this limit, it shall constitute a Non-Qualified Stock Option.

 

SECTION 6. STOCK APPRECIATION RIGHTS

(a) Award of Stock Appreciation Rights. The Administrator may grant Stock
Appreciation Rights under the 2015 Equity Incentive Plan. A Stock Appreciation
Right is an Award entitling the recipient to receive shares of Stock having a
value equal to the excess of the Fair Market Value of a share of Stock on the
date of exercise over the exercise price of the Stock Appreciation Right
multiplied by the number of shares of Stock with respect to which the Stock
Appreciation Right shall have been exercised.

(b) Exercise Price of Stock Appreciation Rights. The exercise price of a Stock
Appreciation Right shall not be less than 100 percent of the Fair Market Value
of the Stock on the date of grant.

(c) Grant and Exercise of Stock Appreciation Rights. Stock Appreciation Rights
may be granted by the Administrator independently of any Stock Option granted
pursuant to Section 5 of the 2015 Equity Incentive Plan.

(d) Terms and Conditions of Stock Appreciation Rights. Stock Appreciation Rights
shall be subject to such terms and conditions as shall be determined from time
to time by the Administrator. The term of a Stock Appreciation Right may not
exceed ten years.

 

10



--------------------------------------------------------------------------------

SECTION 7. RESTRICTED STOCK AWARDS

(a) Nature of Restricted Stock Awards. The Administrator may grant Restricted
Stock Awards under the 2015 Equity Incentive Plan. A Restricted Stock Award is
any Award of Restricted Shares subject to such restrictions and conditions as
the Administrator may determine at the time of grant. Conditions may be based on
continuing employment (or other service relationship) and/or achievement of
pre-established performance goals and objectives. The terms and conditions of
each such Award Certificate shall be determined by the Administrator, and such
terms and conditions may differ among individual Awards and grantees.

(b) Rights as a Stockholder. Upon the grant of the Restricted Stock Award and
payment of any applicable purchase price, a grantee shall have the rights of a
stockholder with respect to the voting of the Restricted Shares and receipt of
dividends; provided that if the lapse of restrictions with respect to the
Restricted Stock Award is tied to the attainment of performance goals, any
dividends paid by the Company during the performance period shall accrue and
shall not be paid to the grantee until and to the extent the performance goals
are met with respect to the Restricted Stock Award. Unless the Administrator
shall otherwise determine, (i) uncertificated Restricted Shares shall be
accompanied by a notation on the records of the Company or the transfer agent to
the effect that they are subject to forfeiture until such Restricted Shares are
vested as provided in Section 7(d) below, and (ii) certificated Restricted
Shares shall remain in the possession of the Company until such Restricted
Shares are vested as provided in Section 7(d) below, and the grantee shall be
required, as a condition of the grant, to deliver to the Company such
instruments of transfer as the Administrator may prescribe.

(c) Restrictions. Restricted Shares may not be sold, assigned, transferred,
pledged or otherwise encumbered or disposed of except as specifically provided
herein or in the Restricted Stock Award Certificate. Except as may otherwise be
provided by the Administrator either in the Award Certificate or, subject to
Section 19 below, in writing after the Award is issued, if a grantee’s
employment (or other service relationship) with the Company and its Subsidiaries
terminates for any reason, any Restricted Stock that has not vested at the time
of termination shall automatically and without any requirement of notice to such
grantee from or other action by or on behalf of, the Company be deemed to have
been reacquired by the Company at its original purchase price (if any) from such
grantee or such grantee’s legal representative simultaneously with such
termination of employment (or other service relationship), and thereafter shall
cease to represent any ownership of the Company by the grantee or rights of the
grantee as a stockholder. Following such deemed reacquisition of Restricted
Shares that are represented by physical certificates, a grantee shall surrender
such certificates to the Company upon request without consideration.

(d) Vesting of Restricted Shares. The Administrator at the time of grant shall
specify the date or dates and/or the attainment of pre-established performance
goals, objectives and other conditions on which the non-transferability of the
Restricted Shares and the Company’s right of repurchase or forfeiture shall
lapse. Subsequent to such date or dates and/or the attainment of such
pre-established performance goals, objectives and other conditions, the shares
on which all restrictions have lapsed shall no longer be Restricted Shares and
shall be deemed “vested.”

 

11



--------------------------------------------------------------------------------

SECTION 8. RESTRICTED STOCK UNITS

(a) Nature of Restricted Stock Units. The Administrator may grant Restricted
Stock Units under the 2015 Equity Incentive Plan. A Restricted Stock Unit is an
Award of stock units that may be settled in shares of Stock upon the
satisfaction of such restrictions and conditions at the time of grant.
Conditions may be based on continuing employment (or other service relationship)
and/or achievement of pre-established performance goals and objectives. The
terms and conditions of each such Award Certificate shall be determined by the
Administrator, and such terms and conditions may differ among individual Awards
and grantees. Except in the case of Restricted Stock Units with a deferred
settlement date that complies with Section 409A, at the end of the vesting
period, the Restricted Stock Units, to the extent vested, shall be settled in
the form of shares of Stock. Restricted Stock Units with deferred settlement
dates are subject to Section 409A and shall contain such additional terms and
conditions as the Administrator shall determine in its sole discretion in order
to comply with the requirements of Section 409A.

(b) Election to Receive Restricted Stock Units in Lieu of Compensation. The
Administrator may, in its sole discretion, permit a grantee to elect to receive
a portion of future cash compensation otherwise due to such grantee in the form
of an award of Restricted Stock Units. Any such election shall be made in
writing and shall be delivered to the Company no later than the date specified
by the Administrator in accordance with Section 409A and such other rules and
procedures established by the Administrator. Any such future cash compensation
that the grantee elects to defer shall be converted to a fixed number of
Restricted Stock Units based on the Fair Market Value of Stock on the date the
compensation would otherwise have been paid to the grantee if such payment had
not been deferred as provided herein. The Administrator shall have the sole
right to determine whether and under what circumstances to permit such elections
and to impose such limitations and other terms and conditions thereon as the
Administrator deems appropriate. Any Restricted Stock Units that are elected to
be received in lieu of cash compensation shall be fully vested, unless otherwise
provided in the Award Certificate.

(c) Rights as a Stockholder. A grantee shall have the rights as a stockholder
only as to shares of Stock acquired by the grantee upon settlement of his
Restricted Stock Units. The Administrator may provide that the grantee shall be
credited with Dividend Equivalent Rights with respect to his Restricted Stock
Units, provided that if the vesting of the Restricted Stock Units is tied to the
attainment of performance goals, the Dividend Equivalent Rights shall accrue and
shall not become vested until and to the extent that the performance goals are
met with respect to the Restricted Stock Units.

(d) Termination. Except as may otherwise be provided by the Administrator either
in the Award Certificate or, subject to Section 19 below, in writing after the
Award is issued, a grantee’s right in all Restricted Stock Units that have not
vested shall automatically terminate upon the grantee’s termination of
employment (or cessation of service relationship) with the Company and its
Subsidiaries for any reason.

 

12



--------------------------------------------------------------------------------

SECTION 9. UNRESTRICTED STOCK AWARDS

Grant or Sale of Unrestricted Stock. The Administrator may grant (or sell at par
value or such higher purchase price determined by the Administrator) an
Unrestricted Stock Award under the 2015 Equity Incentive Plan. An Unrestricted
Stock Award is an Award pursuant to which the grantee may receive shares of
Stock free of any restrictions under the 2015 Equity Incentive Plan.
Unrestricted Stock Awards may be granted in respect of past services or other
valid consideration, or in lieu of cash compensation due to such grantee.

 

SECTION 10. CASH-BASED AWARDS

Grant of Cash-Based Awards. The Administrator may grant Cash-Based Awards under
the 2015 Equity Incentive Plan. A Cash-Based Award is an Award that entitles the
grantee to a payment in cash upon the attainment of specified Performance Goals.
The Administrator shall determine the maximum duration of the Cash-Based Award,
the amount of cash to which the Cash-Based Award pertains, the conditions upon
which the Cash-Based Award shall become vested or payable, and such other
provisions as the Administrator shall determine. Each Cash-Based Award shall
specify a cash-denominated payment amount, formula or payment ranges as
determined by the Administrator. Payment, if any, with respect to a Cash-Based
Award shall be made in accordance with the terms of the Award and may be made in
cash.

 

SECTION 11. PERFORMANCE SHARE AWARDS

(a) Nature of Performance Share Awards. The Administrator may grant Performance
Share Awards under the 2015 Equity Incentive Plan. A Performance Share Award is
an Award entitling the grantee to receive shares of Stock upon the attainment of
performance goals. The Administrator shall determine whether and to whom
Performance Share Awards shall be granted, the performance goals, the periods
during which performance is to be measured, which may not be less than one year
except in the case of a Sale Event, and such other limitations and conditions as
the Administrator shall determine.

(b) Rights as a Stockholder. A grantee receiving a Performance Share Award shall
have the rights of a stockholder only as to shares of Stock actually received by
the grantee under the 2015 Equity Incentive Plan and not with respect to shares
of Stock subject to the Award but not actually received by the grantee. A
grantee shall be entitled to receive shares of Stock under a Performance Share
Award only upon satisfaction of all conditions specified in the Performance
Share Award Certificate (or in a performance plan adopted by the Administrator).

(c) Termination. Except as may otherwise be provided by the Administrator either
in the Award agreement or, subject to Section 19 below, in writing after the
Award is issued, a grantee’s rights in all Performance Share Awards shall
automatically terminate upon the grantee’s termination of employment (or
cessation of service relationship) with the Company and its Subsidiaries for any
reason.

 

SECTION 12. PERFORMANCE-BASED AWARDS

(a) Performance-Based Awards. The Administrator may grant one or more
Performance-Based Awards in the form of a Restricted Stock Award, Restricted
Stock Units,

 

13



--------------------------------------------------------------------------------

Performance Share Awards or Cash-Based Award payable upon the attainment of
Performance Goals that are established by the Administrator and relate to one or
more of the Performance Criteria, in each case on a specified date or dates or
over any period or periods determined by the Administrator. The Administrator
shall define in an objective fashion the manner of calculating the Performance
Criteria it selects to use for any Performance Cycle. Depending on the
Performance Criteria used to establish such Performance Goals, the Performance
Goals may be expressed in terms of overall Company performance or the
performance of a division, business unit, or an individual. Each
Performance-Based Award shall comply with the provisions set forth below.

(b) Grant of Performance-Based Awards. With respect to each Performance-Based
Award granted to a Covered Employee, the Administrator shall select, within the
first 90 days of a Performance Cycle (or, if shorter, within the maximum period
allowed under Section 162(m) of the Code) the Performance Criteria for such
grant, and the Performance Goals with respect to each Performance Criterion
(including a threshold level of performance below which no amount will become
payable with respect to such Award). Each Performance-Based Award will specify
the amount payable, or the formula for determining the amount payable, upon
achievement of the various applicable performance targets. The Performance
Criteria established by the Administrator may be (but need not be) different for
each Performance Cycle and different Performance Goals may be applicable to
Performance-Based Awards to different Covered Employees.

(c) Payment of Performance-Based Awards. Following the completion of a
Performance Cycle, the Administrator shall meet to review and certify in writing
whether, and to what extent, the Performance Goals for the Performance Cycle
have been achieved and, if so, to also calculate and certify in writing the
amount of the Performance-Based Awards earned for the Performance Cycle. The
Administrator shall then determine the actual size of each Covered Employee’s
Performance-Based Awards.

(d) Maximum Award Payable. The maximum Performance-Based Award payable to any
one Covered Employee under the 2015 Equity Incentive Plan for a Performance
Cycle is equal to the Share Maximum or $5.0 million in the case of a
Performance-Based Award that is a Cash-Based Award.

 

SECTION 13. DIVIDEND EQUIVALENT RIGHTS

(a) Dividend Equivalent Rights. The Administrator may grant Dividend Equivalent
Rights under the 2015 Equity Incentive Plan. A Dividend Equivalent Right may be
granted hereunder to any grantee as a component of an Award of Restricted Stock
Units, Restricted Stock Award, Performance Share Award, Units or Other
Equity-Based Award or as a freestanding award. The terms and conditions of
Dividend Equivalent Rights shall be specified in the Award Certificate. Dividend
equivalents credited to the holder of a Dividend Equivalent Right may be paid
currently or may be deemed to be reinvested in additional shares of Stock, which
may thereafter accrue additional equivalents. Any such reinvestment shall be at
Fair Market Value on the date of reinvestment or such other price as may then
apply under a dividend reinvestment plan sponsored by the Company, if any.
Dividend Equivalent Rights may be settled in cash or shares of Stock or a
combination thereof, in a single installment or installments.

 

14



--------------------------------------------------------------------------------

A Dividend Equivalent Right granted as a component of an award of Restricted
Stock Units, Restricted Stock Award, Units or Other Equity-Based Award with
performance vesting or Performance Share Award shall provide that such Dividend
Equivalent Right shall be settled only upon settlement or payment of, or lapse
of restrictions on, such other Award, and that such Dividend Equivalent Right
shall expire or be forfeited or annulled under the same conditions as such other
Award.

(b) Termination. Except as may otherwise be provided by the Administrator either
in the Award Certificate or, subject to Section 19 below, in writing after the
Award is issued, a grantee’s rights in all Dividend Equivalent Rights granted as
a component of an award of Restricted Stock Units, Restricted Stock Award,
Performance Share Award, Units or Other Equity-Based Award that has not vested
shall automatically terminate upon the grantee’s termination of employment (or
cessation of service relationship) with the Company and its Subsidiaries for any
reason.

 

SECTION 14. OTHER EQUITY-BASED AWARDS

The Administrator shall have the right to grant Units or any other membership or
ownership interests (which may be expressed as units or otherwise) in the
Operating Partnership or a Subsidiary (or other affiliate of the Company), with
any shares of Stock being issued in connection with the conversion of (or other
distribution on account of) an interest granted under the authority of this
Section 14 to be subject to Section 3 and the other provisions of the 2015
Equity Incentive Plan.

 

SECTION 15. TRANSFERABILITY OF AWARDS

(a) Transferability. Except as provided in Section 15(b) below, during a
grantee’s lifetime, his or her Awards shall be exercisable only by the grantee,
or by the grantee’s legal representative or guardian in the event of the
grantee’s incapacity. No Awards shall be sold, assigned, transferred or
otherwise encumbered or disposed of by a grantee other than by will or by the
laws of descent and distribution or pursuant to a domestic relations order. No
Awards shall be subject, in whole or in part, to attachment, execution, or levy
of any kind, and any purported transfer in violation hereof shall be null and
void.

(b) Administrator Action. Notwithstanding Section 15(a), the Administrator, in
its discretion, may provide either in the Award Certificate regarding a given
Award or by subsequent written approval that such Award may be transferred. In
such event, the grantee of an Award (who is an employee or director) may
transfer his or her Award to his or her immediate family members, to trusts for
the benefit of such family members, to partnerships in which such family members
are the only partners, or to charitable organizations, provided that the
transferee agrees in writing with the Company to be bound by all of the terms
and conditions of this 2015 Equity Incentive Plan and the applicable Award. In
no event may an Award be transferred by a grantee for value.

(c) Family Member. For purposes of Section 15(b), “family member” shall mean a
grantee’s child, stepchild, grandchild, parent, stepparent, grandparent, spouse,
former spouse, sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law,

 

15



--------------------------------------------------------------------------------

or sister-in-law, including adoptive relationships, any person sharing the
grantee’s household (other than a tenant of the grantee), a trust in which these
persons (or the grantee) have more than 50 percent of the beneficial interest, a
foundation in which these persons (or the grantee) control the management of
assets, and any other entity in which these persons (or the grantee) own more
than 50 percent of the voting interests.

(d) Designation of Beneficiary. To the extent permitted by the Company, each
grantee to whom an Award has been made under the 2015 Equity Incentive Plan may
designate a beneficiary or beneficiaries to exercise any Award or receive any
payment under any Award payable on or after the grantee’s death. Any such
designation shall be on a form provided for that purpose by the Administrator
and shall not be effective until received by the Administrator. If no
beneficiary has been designated by a deceased grantee, or if the designated
beneficiaries have predeceased the grantee, the beneficiary shall be the
grantee’s estate.

(e) Lockup Provision in an Initial Public Offering. If requested by the Company,
a grantee shall not sell or otherwise transfer or dispose of any Awards, Units
or shares of Stock issued in respect thereof (including, without limitation,
pursuant to Rule 144 under the Securities Act) held by him or her for such
period following the effective date of the Initial Public Offering as the
Company shall specify reasonably and in good faith. If requested by the
underwriter engaged by the Company for the Initial Public Offering, each grantee
shall execute a separate letter confirming his or her agreement to comply with
this Section.

 

SECTION 16. TAX WITHHOLDING

(a) Payment by Grantee. Each grantee shall, no later than the date as of which
the value of an Award or of any Stock or other amounts received thereunder first
becomes includable in the gross income of the grantee for Federal income tax
purposes, pay to the Company, or make arrangements satisfactory to the
Administrator regarding payment of, any Federal, state, or local taxes of any
kind required by law to be withheld by the Company with respect to such income.
The Company and its Subsidiaries shall, to the extent permitted by law, have the
right to deduct any such taxes from any payment of any kind otherwise due to the
grantee. The Company’s obligation to deliver evidence of book entry (or stock
certificates) to any grantee is subject to and conditioned on tax withholding
obligations being satisfied by the grantee.

(b) Payment in Stock. Subject to approval by the Administrator, a grantee may
elect to have the Company’s minimum required tax withholding obligation
satisfied, in whole or in part, by authorizing the Company to withhold from
shares of Stock to be issued pursuant to any Award a number of shares with an
aggregate Fair Market Value (as of the date the withholding is effected) that
would satisfy the withholding amount due. The Administrator may also require
Awards to be subject to mandatory share withholding up to the required
withholding amount. For purposes of share withholding, the Fair Market Value of
withheld shares shall be determined in the same manner as the value of Stock
includible in income of the grantee.

 

16



--------------------------------------------------------------------------------

SECTION 17. SECTION 409A AWARDS

To the extent that any Award is determined to constitute “nonqualified deferred
compensation” within the meaning of Section 409A (a “409A Award”), the Award
shall be subject to such additional rules and requirements as specified by the
Administrator from time to time in order to comply with Section 409A. In this
regard, if any amount under a 409A Award is payable upon a “separation from
service” (within the meaning of Section 409A) to a grantee who is then
considered a “specified employee” (within the meaning of Section 409A), then no
such payment shall be made prior to the date that is the earlier of (i) six
months and one day after the grantee’s separation from service, or (ii) the
grantee’s death, but only to the extent such delay is necessary to prevent such
payment from being subject to interest, penalties and/or additional tax imposed
pursuant to Section 409A. Further, the settlement of any such Award may not be
accelerated except to the extent permitted by Section 409A.

 

SECTION 18. TERMINATION OF EMPLOYMENT, TRANSFER, LEAVE OF ABSENCE, ETC.

(a) Termination of Employment. If the grantee’s employer ceases to be a
Subsidiary, the grantee shall be deemed to have terminated employment for
purposes of the 2015 Equity Incentive Plan.

(b) For purposes of the 2015 Equity Incentive Plan, the following events shall
not be deemed a termination of employment:

(i) a transfer to the employment of the Company from a Subsidiary or from the
Company to a Subsidiary, or from one Subsidiary to another; or

(ii) an approved leave of absence for military service or sickness, or for any
other purpose approved by the Company, if the employee’s right to re-employment
is guaranteed either by a statute or by contract or under the policy pursuant to
which the leave of absence was granted or if the Administrator otherwise so
provides in writing.

 

SECTION 19. AMENDMENTS AND TERMINATION

The Board may, at any time, amend or discontinue the 2015 Equity Incentive Plan
and the Administrator may, at any time, amend or cancel any outstanding Award
for the purpose of satisfying changes in law or for any other lawful purpose,
but no such action shall adversely affect rights under any outstanding Award
without the holder’s consent. Except as provided in Section 3(b) or 3(c),
without prior stockholder approval, in no event may the Administrator exercise
its discretion to reduce the exercise price of outstanding Stock Options or
Stock Appreciation Rights or effect the repricing of such Awards through
cancellation and re-grants or cancellation of Stock Options or Stock
Appreciation Rights in exchange for cash payment. The Board, in its discretion,
may determine to make any 2015 Equity Incentive Plan amendments subject to
approval by the Company’s stockholders for purposes of complying with applicable
stock exchange requirement, ensuring that Incentive Stock Options granted under
the 2015 Equity Incentive Plan are qualified under Section 422 of the Code, or
ensuring that compensation earned under Awards qualifies as performance-based
compensation under Section 162(m) of the Code. Nothing in this Section 19, shall
limit the Administrator’s authority to take any action permitted pursuant to
Section 3(b) or 3(c).

 

17



--------------------------------------------------------------------------------

SECTION 20. STATUS OF 2015 EQUITY INCENTIVE PLAN

With respect to the portion of any Award that has not been exercised and any
payments in cash, Stock or other consideration not received by a grantee, a
grantee shall have no rights greater than those of a general creditor of the
Company unless the Administrator shall otherwise expressly determine in
connection with any Award or Awards. In its sole discretion, the Administrator
may authorize the creation of trusts or other arrangements to meet the Company’s
obligations to deliver Stock or make payments with respect to Awards hereunder,
provided that the existence of such trusts or other arrangements is consistent
with the foregoing sentence.

 

SECTION 21. GENERAL PROVISIONS

(a) No Distribution. The Administrator may require each person acquiring Stock
pursuant to an Award to represent to and agree with the Company in writing that
such person is acquiring the shares without a view to distribution thereof.

(b) Delivery of Stock Certificates. Stock certificates to grantees under this
2015 Equity Incentive Plan shall be deemed delivered for all purposes when the
Company or a stock transfer agent of the Company shall have mailed such
certificates in the United States mail, addressed to the grantee, at the
grantee’s last known address on file with the Company. Uncertificated Stock
shall be deemed delivered for all purposes when the Company or a Stock transfer
agent of the Company shall have given to the grantee by electronic mail (with
proof of receipt) or by United States mail, addressed to the grantee, at the
grantee’s last known address on file with the Company, notice of issuance and
recorded the issuance in its records (which may include electronic “book entry”
records). Notwithstanding anything herein to the contrary, the Company shall not
be required to issue or deliver any certificates evidencing shares of Stock
pursuant to the exercise of any Award, unless and until the Administrator has
determined, with advice of counsel (to the extent the Administrator deems such
advice necessary or advisable), that the issuance and delivery of such
certificates is in compliance with all applicable laws, regulations of
governmental authorities and, if applicable, the requirements of any exchange on
which the shares of Stock are listed, quoted or traded, and the Company shall
use its reasonable best efforts to ensure such compliance. All Stock
certificates delivered pursuant to the 2015 Equity Incentive Plan shall be
subject to any stop-transfer orders and other restrictions as the Administrator
deems necessary or advisable to comply with federal, state or foreign
jurisdiction, securities or other laws, rules and quotation system on which the
Stock is listed, quoted or traded. The Administrator may place legends on any
Stock certificate to reference restrictions applicable to the Stock. In addition
to the terms and conditions provided herein, the Administrator may require that
an individual make such reasonable covenants, agreements, and representations as
the Administrator, in its discretion, deems necessary or advisable in order to
comply with any such laws, regulations, or requirements. The Administrator shall
have the right to require any individual to comply with any timing or other
restrictions with respect to the settlement or exercise of any Award, including
a window-period limitation, as the Administrator may reasonably determine is
necessary to comply with applicable law or required to administer the exercise
and/or delivery of Awards during the occurrence of a transaction described in
Section 3(b) or 3(c).

 

18



--------------------------------------------------------------------------------

(c) Stockholder Rights. Until shares of Stock are deemed delivered in accordance
with Section 21(b), no right to vote or receive dividends or any other rights of
a stockholder will exist with respect to shares of Stock to be issued in
connection with an Award, notwithstanding the exercise of a Stock Option or any
other action by the grantee with respect to an Award; provided, however, that if
the record date for a dividend on the Stock occurs after exercise of an option
or after Stock otherwise should have been delivered to a grantee pursuant to the
terms of the 2015 Equity Incentive Plan and an Award Agreement, such dividend
will be delivered to the grantee promptly upon payment to the Company’s
stockholders generally.

(d) Other Compensation Arrangements; No Employment Rights. Nothing contained in
this 2015 Equity Incentive Plan shall prevent the Board from adopting other or
additional compensation arrangements, including trusts, and such arrangements
may be either generally applicable or applicable only in specific cases. The
adoption of this 2015 Equity Incentive Plan and the grant of Awards do not
confer upon any employee any right to continued employment with the Company or
any Subsidiary.

(e) Trading Policy Restrictions. Option exercises and other Awards under the
2015 Equity Incentive Plan shall be subject to the Company’s insider trading
policies and procedures, as in effect from time to time.

(f) Clawback Policy. Awards under the 2015 Equity Incentive Plan shall be
subject to the Company’s clawback policy, as in effect from time to time.

 

SECTION 22. EFFECTIVE DATE OF 2015 EQUITY INCENTIVE PLAN

This 2015 Equity Incentive Plan shall become effective on the date immediately
preceding the date of pricing for the Company’s Initial Public Offering,
following stockholder approval of the 2015 Equity Incentive Plan in accordance
with applicable state law, the Company’s bylaws and articles of incorporation,
and applicable stock exchange rules. No grants of Stock Options and other Awards
may be made hereunder after the tenth anniversary of the Effective Date and no
grants of Incentive Stock Options may be made hereunder after the tenth
anniversary of the date the 2015 Equity Incentive Plan is approved by the Board.

 

SECTION 23. GOVERNING LAW

This 2015 Equity Incentive Plan and all Awards and actions taken thereunder
shall be governed by, and construed in accordance with, the laws of the State of
Maryland, applied without regard to conflict of law principles.

DATE APPROVED BY BOARD OF DIRECTORS: JANUARY 26, 2015

DATE APPROVED BY STOCKHOLDERS: JANUARY 26, 2015

 

19